Citation Nr: 0802660	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran retired in October 1998 after more than 20 years 
of active duty service.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In April 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The veteran's appeal was previously before the Board in 
August 2005, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the issues of entitlement to service 
connection for residuals of a fractured left little finger, a 
left knee disability, and hemorrhoids were granted by the RO.  
Therefore, those issues are no longer before the Board.  The 
issues of entitlement to service connection for a low back 
disability and right knee disability have been returned to 
the Board and are addressed below.


FINDINGS OF FACT

1.  The veteran's current low back disability is not 
etiologically related to service.   

2.  The veteran does not have a right knee disability.


CONCLUSIONS OF LAW

1.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309 (2007).

2.  A right knee disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1131; 1137; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in December 2002, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to service connection.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the December 2002 letter.  He did not 
receive information regarding the effective date or 
disability rating elements of his claims until August 2006.  
Since the claims are being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  In this 
regard, the while complete available service treatment 
records are associated with the claims folder, there is no 
examination report for separation of record.  Additionally, 
the veteran was provided proper VA examinations in September 
2005 for his low back and right knee.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The veteran contends that he incurred a low back disability 
during active duty service as a result of hiking and other 
physical training.  Service treatment records are negative 
for evidence of treatment or complaints pertaining to the 
veteran's low back.  As noted above, there is no separation 
examination of record.

The post-service medical evidence of record shows that the 
veteran first complained of low back pain in May 2004 when he 
began treatment at the Columbia VA Medical Center (VAMC).  At 
that time, he reported developing low back pain during active 
duty service around the same time he developed left knee 
pain.  The diagnosis was low back pain and X-rays showed no 
abnormalities except for mild scoliosis.  

The veteran also complained of back pain in December 2004 to 
his private physician.  The pertinent diagnosis was an 
unspecified back ache.

In September 2005 the veteran was provided a VA examination.  
Examination of the low back was normal and X-rays showed some 
degenerative changes.  The diagnosis was mild degenerative 
joint disease of the lumbar spine.  The examiner concluded 
that based on the lack of documentation of a low back 
condition during service, and the fact that the veteran had 
not sought treatment until four years after service, it was 
less likely than not that the veteran's current low back 
disability was related to service.

Although the post-service medical evidence of record shows 
that the veteran currently has a low back disability, there 
is no contemporaneous post-service evidence of this disorder 
until six years after the veteran's discharge from service, 
and the only competent medical opinion, that provided by the 
September 2005 VA examiner, is that the low back disability 
was not related to his active duty service.  In addition, the 
veteran has not clearly reported a continuity of 
symptomatology since service.  

While he testified at his April 2005 hearing that he had 
experienced low pain since his discharge from the military, 
there is a more than six year gap before his first treatment 
for back pain.  His statements have also not been consistent.  
In his substantive appeal, he reported that he had had 
continuous treatment since his discharge from service, while 
his testimony it to the effect that he had not really sought 
post-service treatment, and he has not reported specific 
treatment prior to 2004.

In essence, the only evidence in support of the veteran's 
claim for service connection is his own statements made in 
pursuit of the claim for benefits.  His recent statements are 
outweighed by the contemporaneous record and the opinion of 
the VA examiner.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim, and 
it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).

Right Knee Disability

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for a right knee disability, 
the Board finds that evidence of record is against a finding 
that there is a current disease or disability. 

Service treatment records show that in January 1998, the 
veteran complained of bilateral knee pain, stating that it 
began four to five years ago.  Examination of the knees was 
unremarkable.  A week later, the veteran was seen again for 
left knee pain.  At that time, he had no complaints 
pertaining to his right knee.    

The post-service medical evidence of record shows that while 
the veteran complained of left knee pain to his private 
physician in January 2004, he did not report experiencing 
right knee pain.  Moreover, at the veteran's September 2005 
VA examination of his knees, X-rays of the right knee were 
normal and the examiner found that the objective data did not 
support a diagnosis pertaining to the right knee.  

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There is no 
competent evidence since service showing an underlying right 
knee condition.  Absent such evidence the necessary element 
for service connection of a current disability is not shown.

While there is evidence showing the veteran was treated for 
bilateral knee pain in service, the evidence is against a 
finding of any current disability due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim.






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


